DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 8/15/2019 has been received and will be entered.
Claim(s) 1-13 is/are pending.
Claim(s) 4, 5, 6, 7, 8, 9, 10, and 11 is/are currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 1, 4-9, and 11-12 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and Claim 12 recite “a pH of the liquid increases…” (emphasis added). This lacks antecedent basis. In the preceding line, Claim 1 and Claim 12 state “a step of injecting a liquid including the dispersion liquid.” This is understood as referring to two liquids. It is unclear which fluid is being referenced with the pH language. See generally MPEP 2173.05(e) (“The lack of clarity could arise where a claim refers to ‘said lever’ or ‘the lever,’ where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of ‘said lever’ in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”). The same issues apply to Claim 4 (“wherein the liquid contains”), Claim 5 (“injecting the liquid”), and Claim 7 (“the liquid”). The Examiner recommends adding adjectives or other designators, as appropriate, to specify which liquid has the pH increase. 
Claim 4 recites “a concentration of the additive is low.” The word “low” is a subjective term for which the Specification does not provide an objective standard to determine the scope of the claim. See MPEP 2173.05(b) IV. If the relevant passage has been overlooked, citation to the Specification may be helpful in withdrawing the rejection. 
Claim 12 lacks consonance between the preamble (“[a] nanocarbon purification method” – reciting a genus) and the body of the claim (“carbon nanotubes… metallic nanotubes… semiconducting nanotubes” – reciting species). The Examiner recommends amending the preamble to state “A carbon nanotube purification method comprising…”
Dependent claims not specifically addressed import the issues of the claims from which they depend. Applicants are encouraged to review the claims for any additional antecedent basis issues resulting from the preliminary amendment removing multiple dependencies. 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


I. Claim(s) 2 and 10 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,867,468 to Haddon, et al. 

With respect to Claim 2, this claim requires “a step of injecting a dispersion liquid having nanocarbons dispersed therein into an electrophoresis tank.” Haddon teaches a dispersion with carbon nanotubes. (Haddon 7: 43-52). For purposes of this rejection, note at least the teaching of water. (Haddon 7: 24). The solution is “injected” into a tank. (Haddon Fig. 1A, 1B, 5: 11 et seq.). 
Claim 2 further requires “a step of injecting a liquid having a pH higher than a pH of the dispersion liquid into the electrophoresis tank after injecting the dispersion liquid.” Haddon teaches adding a base, NaOH, to increase the pH. (Haddon 7: 53-64). Sodium hydroxide is understood to have a higher pH than, e.g. water, taught at (Haddon 7: 24). 
Claim 2 further requires “a step of applying a direct current to electrodes disposed in an upper part and a lower part of the electrophoresis tank.” Applciation of current / electrophoresis is taught. (Haddon 7: 65 et seq.). The electrodes are disposed in upper parts and lower parts of the tank. (Haddon “Fig. 1A”).  
As to Claim 10, a “U-shape” is reasonably taught. (Haddon “Fig. 1B”). 

II. Claim(s) 13 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/102322 to Ihara, et al. (C01B 31/02; 08-2011, cited by Applicants).

Citation is given to the machine translation accompanying this action.
With respect to Claim 13, this claim requires “[a] dispersion liquid which comprises a dispersion medium and carbon nanotubes.” Ihara teaches a dispersion liquid with carbon nanotubes and surfactants/dispersion mediusm. (Ihara at 3, last paragraph).
Claim 13 further requires “90% or more of the carbon nanotubes are semiconducting carbon nanotubes.” Ihara teaches “the proportion of semiconductor single-walled carbon nanotubes separated by the method … is 90% or more and 100% or less.” Id. 

Allowable Subject Matter
I. Dependent upon rejected base claim. 
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
While no prior art was applied to certain claims this is in accordance with MPEP 2173.06 II, which states “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
US 16/647,142 (claims with pH gradient) and US 16/488,800 (claims with different pH) are identified as co-pending applications with potential double patenting issues. Rejections are premature at this time in view of the indefiniteness issues.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736